Case 1:18-cv-02566-TWP-MJD Document 11 Filed 10/11/18 Page 1 of 3 PageID #: 38



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

CARL WILLIAMS and SONIA WILLIAMS,                     )
                                                      )
                Plaintiffs,                           )
                                                      )
       v.                                             )       Case No. 1:18-cv-02566-TWP-MJD
                                                      )
INDIANAPOLIS METROPOLITAN POLICE                      )
DEPARTMENT, CITY OF INDIANAPOLIS,                     )
And OFFICER CHRISTOPHER MILLS,                        )
Individually and in his capacity as a Sworn           )
Officer employed by the INDIANAPOLIS                  )
METROPOLITAN POLICE DEPARTMENT,                       )
                                                      )
                Defendants.                           )

                               PARTIAL MOTION TO DISMISS

       For the reasons explained in the accompanying brief, the Defendants respectfully move the

Court to dismiss the following claims with prejudice under Federal Rule of Civil Procedure

12(b)(6):

            •   All claims against the Indianapolis Metropolitan Police Department.

            •   Carl Williams’s Fourteenth Amendment claim contained within Count One.

            •   Carl Williams’s Fourteenth Amendment Monell claim contained within Count

                Two.

            •   All of Sonia Williams’s purported federal claims contained within Counts One and

                Two.

            •   Sonia Williams’s claim for assault and battery in Count Three.

            •   Carl Williams’s claim for intentional infliction of emotional distress in Count Four.

            •   Sonia Williams’s claim for intentional infliction of emotion distress in Count Four.
Case 1:18-cv-02566-TWP-MJD Document 11 Filed 10/11/18 Page 2 of 3 PageID #: 39



Each of those claims fails as a matter of law and should be dismissed with prejudice. The only

claims that should remain for resolution at summary judgment or, if necessary, trial, are Carl

Williams’s Fourth Amendment claim in Count One, Carl Williams’s Fourth Amendment Monell

claim in Count Two, Carl Williams’s state-law assault-and-battery claim in Count Three, and

Sonia Williams’s claim for loss of consortium under state law contained within Count Three.

                                            Respectfully submitted,

                                            /s/ Anne C. Harrigan___________
                                            Anne C. Harrigan (23601-64)
                                            Deputy Chief Litigation Counsel
                                            OFFICE OF CORPORATION COUNSEL
                                            200 East Washington Street, Room 1601
                                            Indianapolis, Indiana 46204
                                            Telephone: (317) 327-4055
                                            Fax: (317) 327-3968
                                            E-Mail: anne.harrigan@indy.gov




                                               2
Case 1:18-cv-02566-TWP-MJD Document 11 Filed 10/11/18 Page 3 of 3 PageID #: 40



                                CERTIFICATE OF SERVICE

       I certify that this document was electronically filed on October 10, 2018. The same day,

the following e-filing users were served electronically:

 Richard D. Hailey
 Mary Beth Ramey
 Ramey & Hailey
 P.O. Box 40849
 Indianapolis, IN 46240
 rich@rameyandhaileylaw.com
 marybeth@rameyandhaileylaw.com


                                              /s/ Anne C. Harrigan_________
                                              Anne C. Harrigan (23601-64)
                                              Deputy Chief Litigation Counsel




                                                 3
